Citation Nr: 1824246	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Marc D. Pepin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement in March 2012.  A statement of the case (SOC) was issued in May 2014.  The Veteran perfected a timely substantive appeal via VA Form 9 filed in June 2014.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel hearing; a transcript of the proceeding is of record.

The Board notes that new evidence has been associated with the claims file since the April 2016 SOC.  Additionally, the Veteran obtained new representation following certification of the appeal to the Board, as reflected in the April 2017 Form 21-22.  However, as the Board's decision herein to grant the claim on appeal is entirely favorable to the Veteran, there is no prejudice in proceeding with adjudication at this time.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C. §§ 1155, (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition herein with respect to the Veteran's claim of entitlement to a TDIU, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Total Disability Rating due to Individual Unemployability

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran is currently service-connected for PTSD, rated as 70 percent disabling (30 percent prior to July 8, 2009) and migraine headaches, rated as 30 percent disabling effective October 31, 2011.  The Veteran's combined rating was 70 percent effective July 8, 2009, and 80 percent effective October 31, 2011.  The Veteran filed VA Form 21-8940 on October 31, 2011.  The Veteran meets the criteria for a schedular TDIU and the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

By way of history the Board observes that the Veteran submitted a psychological evaluation prepared by his private treatment provider, dated November 2008.  She wrote that he had many problems on the job, including irritability and strong reactions to provocation.  His supervisor knew about the Veteran's Vietnam service and understood his extreme reactions to others, so he arranged for the Veteran to have a key to a small room where he could go to calm down after a confrontation.  The Veteran reported being sent home many times after issues arose at work, and he could have been fired, but the company worked with him because he was a good employee.  However, he missed many days at work because he got upset or wanted to avoid others.  He was never promoted because his employer knew he could not handle the stress.  The psychologist wrote that the Veteran was unable to function fully as a father, husband, or employee.  She felt that the only reason he maintained employment was because of a very patient boss.  She noted that he repeatedly had to remove himself from situations at work, had his own room in which to calm down, and had missed many days of work, including being sent home with the threat of termination.  There was no doubt in her mind that his PTSD affected his job.

In an April 2009 treatment note from his psychologist, the Veteran reported being fired after an incident at work, but being called back because his work was so good.  

Also in April 2009, a statement from the Veteran's supervisor was received.  He wrote that he first started managing the Veteran approximately five years prior, and had heard from other supervisors and managers about how difficult he was to deal with due to having to be isolated in a room to calm himself down, missing work due to arguments with co-workers, and insubordination to supervisors.  The supervisor noted that the Veteran did not get along with co-workers and was frequently in arguments with others.  He was concerned that the last argument would turn physical over an offhand comment by a co-worker.  He had to confine the Veteran to the supervisor's office and let him go home early.  The supervisor explained that he tried to place the Veteran in isolated tasks, but often had no option but to include him on the shop floor, which led to concerns.  He also stated that the special treatment extended to the Veteran caused difficulties with other co-workers, but the supervisor was flexible because he understood the personal issues and the Veteran was good at his job.    

The Veteran underwent VA examination in June 2011 in conjunction with his PTSD claim.  He reported several recent altercations at work.   The examiner noted that the Veteran had retired in October 2010, but had received several letters of reprimand due to social deficits and interpersonal conflicts.  He stated that the Veteran's psychological symptoms affected, but did not preclude, his ability to interact with supervisors, co-workers, and customers.  Deficiencies in judgment were not noted, but were present in regard to thinking, family relations, mood, and work. 

On his October 2011 Application for Increased Compensation Based on Unemployability, the Veteran reported that he was unable to work due to his PTSD.  He stated that he last worked full-time in October 2010 as a fabricator, for the same company that employed him since 1978.  The Veteran indicated that he was unable to work with other people.  

In October 2011, the Veteran's former employer responded to a RO request for information.  He indicated that the Veteran retired in October 2010.  The employer reported that the Veteran lost approximately 240 hours in the 12 months prior to his retirement due to disability.

During a January 2012 VA examination, the examiner noted that the Veteran's migraines did not interfere with sedentary or physical work.  However, his PTSD was found to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran reported getting together with friends and getting along well in those situations.  Symptoms noted by the examiner included difficulty in establishing and maintaining effective work relationships.  From a mental health perspective, the examiner stated that the Veteran was capable of gainful employment with the following restrictions: he would work best in a reduced social environment with casual and infrequent social interactions, low to moderate stress, and repetitive tasks.  His symptoms would not preclude the ability to maintain focus for a two hour period or understand and remember symptoms.  The examiner stated that the mental health symptoms affected, but did not preclude the ability to interact socially.  

In a March 2012 statement, the Veteran wrote that he felt he had to retire from his job because he could not work with other people.  He described working by himself most of the time.  A new company had taken over his job and the Veteran stated that the only reason he was not fired was because he was so close to retirement.  He also stated that he felt his PTSD prevented him from advancing and receiving a promotion during his 34 years with the company.

In April 2012, the Veteran underwent an evaluation by Behavioral Health of Selma in conjunction with his SSA claim.  He described symptoms consistent with mild to moderate chronic PTSD and chronic mild depressive disorder.  The examiner felt that his symptoms were significantly controlled due to avoidance of social stimulation, but that return to frequent social contact would likely result in exacerbation.  He opined that the Veteran had moderate deficits in the ability to carry out instructions in a work setting and the ability to respond appropriately to supervisors, co-workers, and customers. The examiner stated that the Veteran was not extremely limited in the ability to ask simple questions or request assistance, but that contact with the general public and co-workers should be restricted and limited in nature to short durations.  Ultimately, the Veteran was deemed disabled by SSA standards primarily due to his back; anxiety was noted as a secondary condition. 

In his June 2014 Form 9, the Veteran wrote that his previous employer made special exceptions for him and assisted him in keeping his job until retirement.  He said he never received any promotions because of his problems dealing with people.  He stated that he worked alone most of the time and would be sent home when his problems got to be too bad.  

At the hearing before the Board in May 2017, the Veteran described his prior work in cryogenics.  He said he was let go several times, but always called back because his employer could not find someone else with his skills.  He reported working by himself the majority of the time.  He said that he had good bosses who understood his condition.  The Veteran described getting very angry at work, especially when anyone spoke about the military.  He said he was on Prozac for several years to reduce his symptoms and allow him to get to retirement.  

In May 2017, the Veteran submitted a private employability evaluation conducted by a Certified Vocational Rehabilitation Counselor.  She reviewed his medical records and conducted an interview.  In summarizing the Veteran's situation, she noted his unusual work situation, whereby his anger management issues, characterized by his strong reactions when provoked, and his inability to get along with co-workers, were accommodated by his employer. Although he was let go at times, he was always brought back because he was good at his job. However, she noted that these types of accommodations are never guaranteed.  She stated that there is no way the Veteran could be completely protected from adverse comments or other provocation in the average workplace.  Nearly all jobs in the nation require some contact with the public, co-workers, or supervisors.  Given his exceptional need for isolation, it is highly unlikely that he could find a job in which he would not encounter any of these three contacts.  The evaluator respectfully disagreed with the previous finding that the Veteran's PTSD affected but did not preclude his ability to interact with supervisors, co-workers, and customers.  She stated that she was more inclined to agree with the 2012 Behavioral Health of Selma examination, which found that the Veteran has moderate deficits in his ability to respond appropriately to others in the workplace and his ability to deal with stress in an employment setting.  She noted a long history of disturbances associated with his PTSD, often requiring him to isolate at work or to leave his work station for up to an hour, and even leave work entirely.  Such behavior would not be tolerated in the average workplace, in her opinion, and would result in a write-up and likely a quick dismissal.  Ultimately, she concluded that the Veteran was not employable given his very significant social and relational deficits caused by his service-connected disability.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, when considering the Veteran's education, prior work experience, and limitations due to his service-connected PTSD, the Board finds that the evidence is at least in equipoise as to whether he is precluded from substantial gainful employment.  The Board therefore resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  38 C.F.R. § 3.102.  Accordingly, the appeal is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


